DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 8-11, 13-15 and 17 are pending in the application. No new claims are presented or canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2009/0013472A1 hereinafter referred to as K1 (Koffler) in view of US Patent 6,446,289 hereinafter referred to as S1 (Su). K1 discloses a mattress structure 100, 300 comprising: a sponge layer 100, 300 that are connected successively, wherein a plurality of first grooves are longitudinally and uniformly provided in the sponge layer (see fig. 1 & 3); a plurality of second grooves 106, 306 are uniformly distributed along a transverse direction of the sponge layer; wherein the plurality of first grooves and the plurality of the second grooves are in a dovetail-like shape, and each first groove of the plurality of first grooves and each second groove of the plurality of second grooves in the dovetail-like .
S1 teaches a mattress structure 30 comprising: top layer 40, 44, 106, 108; a sponge layer 50, 104 and a bottom layer 40, 44, 106, 108 (see fig. 10-17) that are connected successively, wherein a plurality of first grooves 74 are longitudinally and uniformly provided in the sponge layer (see fig. 14); a plurality of second grooves 74 are uniformly distributed along a transverse direction of the sponge layer (see fig. 14). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of K1 to include a top layer and a bottom layer as taught by S1 for the purpose of having a cover with protects the mattress and allows the mattress to be selectively inflated.  Such an improvement would yield expected results. 
It would have been an obvious matter of design choice to select the shape of the shaped cavities to be two cuboid cavities, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the shaped cavities is of another shape, such as a triangle or circular.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed 
Re-Claim 6
	K1 as modified by S1 discloses;
		wherein the top layer and the bottom layer are both TPU composite fabric layers.
Re-Claim 9
K1 as modified by S1 discloses;  
wherein the mattress structure is an inflatable bed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1 further in view of US Patent 3,872,525 hereinafter referred to as L1 (Lea). K1 discloses the claim apparatus however does not disclose wherein an adhesive layer is arranged between the top layer and the sponge layer, and between the bottom layer and the sponge layer respectively. 
L1 teaches inflatable mattress structure 10 wherein an adhesive layer (see column 2 line 65-68) is arranged between the top layer 2 and the sponge layer 14, and between the bottom layer 12 and the sponge layer respectively. 
It would have been obvious to one of ordinary skill in the art at the time of invention to adhere the top and bottom layers of K1 to the sponge layer as taught by L1. Such a modification would improve the apparatus of K1 by fixing the top and bottom layers to the sponge layer and would yield expected results.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1 further in view of US Patent 5,636,397 hereinafter referred to as B1 (Boyd). K1 discloses the claim apparatus . 
B1 teaches inflatable mattress structure 14 wherein the first groove 22 is further provided with heat insulation cotton 56B and/or a light reflecting film. 
 It would have been obvious to one of ordinary skill in the art at the time of invention to include in the first groove of K1 a filler as taught by B1 for the purpose of providing improved comfort to the user. Such a modification would improve the apparatus of K1 and would yield expected results.  

Claims 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1 further in view of US Patent Publication US2011/0067183A1 hereinafter referred to as H1 (Hawkins). K1 discloses the claim method however does not disclose cutting a sponge layer into two sponge layers.
H1 teaches a method for producing the mattress structure, comprising steps as follows: cutting a sponge layer into two sponge layers, each of which is provided with first grooves (see fig. 13),
It would have been obvious to one of ordinary skill in the art at the time of invention to create the sponge layer of K1 as taught by H1. Such a method would have been obvious in the apparatus and would yield expected results.  
Re-Claim 11
	K1 as modified by H1 discloses,
wherein the first grooves are arranged in a transverse direction of the sponge layer.
Re-Claim 13
	K1 as modified by H1 discloses, 
wherein each of the first groove of the plurality of first groove in a dovetail-like shape has a diameter gradually reducing in a direction from the bottom layer to the top layer.

	K1 as modified by H1 discloses,
wherein the top layer and the bottom layer are both TPU composite fabric layers.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1, S1 and H1 further in view of L1. K1 discloses the claim apparatus however does not disclose wherein an adhesive layer is arranged between the top layer and the sponge layer, and between the bottom layer and the sponge layer respectively. 
L1 teaches inflatable mattress structure 10 wherein an adhesive layer (see column 2 line 65-68) is arranged between the top layer 2 and the sponge layer 14, and between the bottom layer 12 and the sponge layer respectively. 
It would have been obvious to one of ordinary skill in the art at the time of invention to adhere the top and bottom layers of K1 to the sponge layer as taught by L1. Such a modification would improve the apparatus of K1 by fixing the top and bottom layers to the sponge layer and would yield expected results.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1, and H1 further in view of B1. K1 discloses the claim apparatus however does not disclose wherein the first groove is further provided with heat insulation cotton and/or a light reflecting film. 
B1 teaches inflatable mattress structure 14 wherein the first groove 22 is further provided with heat insulation cotton 56B and/or a light reflecting film. 
 It would have been obvious to one of ordinary skill in the art at the time of invention to include in the first groove of K1 a filler as taught by B1 for the purpose of providing improved comfort to the user. Such a modification would improve the apparatus of K1 and would yield expected results.  

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed shape has the special technical feature which “achieves excellent fit with the user’s body while ensuring that the mattress structure of the application has excellent supporting performance”. However this appears to be matter of opinion not fact. The fact is Applicant’s disclosure does not provide support that the shape has any special technical feature over another shape. Also one of ordinary skill in the art would have no reason to conclude that the claimed shape has the special technical feature which “achieves excellent fit with the user’s body while ensuring that the mattress structure of the application has excellent supporting performance”. As stated my applicant these arguments are based on opinion strictly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                              
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673